DETAILED ACTION
This office action is in response to the application filed on 2/25/2020.  Claim(s) 1-16 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note – Patentably Distinct Subject Matter
Despite having a similar title, application 16/844,733 contains patentably distinct subject matter.

Examiner’s Note – Allowable Subject Matter
Claims 5, 11, and 16 overcome the prior art.  Claims 5 and 11 are objected to as being allowable and would otherwise be allowable if incorporated into the base claim.  Claim 16 would be allowable if incorporated into the base claim as well overcome the rejections under 35 USC 112.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2/25/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112 (f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “A network monitoring system configured and operable to: …” in claim 12; “The network monitoring system of claim 12, further 

	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 12-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim(s) 12 and 13-16, the claim limitations identified above, respectively invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure for performing the claimed function.  	Regarding claims 12, and 13, and 15, instant specification Fig. 3 and associated text depict and describe the various units, but make no reference to any structure for these units.	Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claim(s) 14 and 16 is/are rejected for the reasons presented above with respect to rejected claim(s) 12 in view of their dependence thereon. 
	Applicant may:
	(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
	(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
	(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
	(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112 (a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim(s) 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As described above, the disclosure does not provide adequate structure to perform the claimed functions.  The specification does not demonstrate that the applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
 	Examiner recommends adding a processor coupled to a memory which execute the system and functions or perhaps amending the claim to capture a “non-transitory computer readable medium” implementation of the method.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2016/0366099 A1), in view of Jain et al. (US . 
Regarding claims 1, 7, and 12, Jordan teaches:
“A method for detecting patterns for automated filtering of data, the method comprising: 	receiving network traffic (Jordan, ¶ 51 and 53 traffic filter and analytic engine collect packets entering and leaving from the external network) including bad traffic and good traffic, wherein an attack is known to be applied to the bad traffic, and the good traffic is known to be free of an applied attack (Jordan, Fig. 12, ¶ 140-144, known good and bad packets are determined based on comparisons of CRC hashes with fingerprints of known good or bad packets indicating malicious or non-malicious packets), wherein packets of the network traffic each have data associated with respective fields of a set of one or more fields (Jordan, Fig. 12, ¶ 140-144, the payload field of the packet is hashed to CRC hashes with fingerprints of known good or bad packets indicating malicious or non-malicious packets);  	processing the bad traffic (Jordan, Fig. 12, bad packets are dropped and alerts are created);
processing the good traffic (Jordan, Fig. 12, good packets are routed to their destination)”.
	Jordan does not, but in related art, Jain teaches:
“generating, for each unique packet of the bad traffic, each potential unique combination of fields of the set of one or more fields (Jain, ¶ 43-44 and 50-51 disclose partitioning headers and payloads of packets to create signatures and then hashing the unique signatures into compressed unique identifiers of the fingerprint); 
	storing each of the combinations generated with an associated counter (Jain, ¶ 52-53 the count of each unique combination is maintained for every fingerprint.  One of ordinary skill would recognize that if the packet signature is good or bad, the occurrence count would represent the corresponding good or bad count); 	incrementing the counter associated with each combination for each 	occurrence that the combination matches one of the packets of the bad traffic (Jain, ¶ 52-53 the count of each unique combination is incremented upon the occurrence of another packet with that signature); 	generating, for each unique packet of the good traffic, each potential unique combination of fields of the set of one or more fields (Jain, ¶ 43-44 and 50-51 disclose partitioning headers and payloads of packets to create signatures and then hashing the unique signatures into compressed unique identifiers of the fingerprint); and 	incrementing the counter associated with each combination for each occurrence that the combination matches one of the packets of the good traffic (Jain, ¶ 52-53 the count of each unique combination is incremented upon the occurrence of another packet with that signature); 	sorting the combinations based on factors including (a) the good match counter associated with each combination, (b) a number of fields in each combination, and (c) the bad match counter associated with each combination (Jain, Fig. 9, ¶ 58 teaches sorting the rows of occurrences based on the number of occurrences and the cardinality of the event.  For counts representing all bad and all good signatures, the opposing count for a non-zero good or bad count is zero); and 	selecting one or more of the combinations based on results of the sorting for provision to a network traffic filtering component (Jain, Fig. 9, ¶ 58 the resultant top signatures are used for packet filtering)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Jordan and Jain, to modify the packet filtration system of Jordan to include the method to create unique signature of header and payload information and to keep counts of the occurrences of these signatures as taught in Jain.  The motivation to do constitutes applying a known technique (i.e., method to create unique signature of header and payload information and to keep counts of the occurrences of these signatures) to known devices and/or methods (i.e., packet filtration system) ready for improvement to yield predictable results. 
 	Jordan in view of Jain does not, but in related art, Singh teaches:	“a bad match counter and a good match counter (Singh, ¶ 25 discloses a good match and bad match counter for packets);
	incrementing the bad match counter (Singh, Fig. 6 depicts incrementing a bad match counter);
	incrementing the good match counter (Singh, Fig. 5 depicts incrementing a good match counter)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Jordan, Singh and Jain, to modify the packet filtration system of Jordan and Jain to include the method monitor good and bad counters as taught in Singh.  The motivation to do constitutes applying a known technique (i.e., method monitor good and bad counters) to known devices and/or methods (i.e., packet filtration system) ready for improvement to yield predictable results. 
 
Regarding claims 2, 8, and 13, Jordan in view of Jain in view Singh teaches:
“The method of claim 1 (Jordan in view of Jain in view Singh teaches the limitations of the parent claims as discussed above), further comprising: 	comparing the good match count associated with each combination to a threshold value (Jain, ¶ 53, 65, and 72 discloses comparing the counters with a threshold); and 	excluding from the sorting each combination having an associated good match count that exceeds the threshold (Jain, ¶ 53, 65, and 72 discloses comparing the counters with a threshold and excluding certain rows based on their lack of occurrence)”.

Regarding claims 3, 9, and 14, Jordan in view of Jain in view Singh teaches:
“The method of claim 1 (Jordan in view of Jain in view Singh teaches the limitations of the parent claims as discussed above), wherein the set of one or more fields are included in at least one of a header or payload of the associated packet of the good or bad traffic (Jain, ¶ 43-44 and 50-51 disclose partitioning headers and payloads of packets to create signatures and then hashing the unique signatures into compressed unique identifiers of the fingerprint)”.

Regarding claims 4, 10, and 15, Jordan in view of Jain in view Singh teaches:
“The method of claim 1 (Jordan in view of Jain in view Singh teaches the limitations of the parent claims as discussed above), further comprising filtering network traffic of a network using the network filtering component (Jordan, ¶ 51 and 53 traffic )”.

Regarding claim 6, Jordan in view of Jain in view Singh teaches:
“The method of claim 1 (Jordan in view of Jain in view Singh teaches the limitations of the parent claims as discussed above), further including intercepting the network traffic (Jordan, ¶ 51 and 53 traffic filter and analytic engine collect packets entering and leaving from the external network)”.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/STEPHEN T GUNDRY/Examiner, Art Unit 2435